Case: 17-60581      Document: 00514613260         Page: 1    Date Filed: 08/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 17-60581
                                                                                FILED
                                                                          August 23, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
DANLI YANG,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 872 460


Before DAVIS, HAYNES and GRAVES, Circuit Judges.
PER CURIAM: *
       Danli Yang petitions for review of the decision of the Board of
Immigration Appeals (BIA) dismissing her appeal from the order of the
immigration judge (IJ) denying her application for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT).                           Yang’s
application is based upon claims that she was (1) subjected to a forced abortion
and lost her job at a coffee house because she became pregnant out of wedlock,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60581     Document: 00514613260     Page: 2   Date Filed: 08/23/2018


                                  No. 17-60581

and (2) (a) arrested, detained, beaten, and fined for attending a Christian home
church on the evening of December 24, 2010, and (b) prevented from attending
the home church or contacting its members after her release. Because the BIA
adopted and relied upon the IJ’s decision, we may review the decisions of both
the BIA and the IJ. See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).
      We review for substantial evidence the findings that Yang is not credible,
see Wang v. Holder, 569 F.3d 531, 536-40 (5th Cir. 2009), and that she is not
eligible for asylum, withholding of removal, or CAT relief, see Zhang v.
Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Under this standard, we may not
reverse a factual finding unless the evidence compels it. Wang, 569 F.3d at
536-37; 8 U.S.C. § 1252(b)(4)(B). Yang must carry the burden of demonstrating
that the evidence compels a contrary conclusion. See Zhao v. Gonzales, 404
F.3d 295, 306 (5th Cir. 2005). Even if Yang’s arguments are deemed pro se and
afforded liberal construction, see Haines v. Kerner, 404 U.S. 519, 520 (1972),
they fail for the following reasons.
      The IJ and the BIA “may rely on any inconsistency or omission in making
an adverse credibility determination as long as the totality of the
circumstances establishes that an asylum applicant is not credible.” Wang,
569 F.3d at 538 (internal quotation marks and citation omitted) (emphasis in
original). Although Yang presented some documentary evidence supporting
her version of events, we cannot say that the evidence compels the conclusion
that she is credible under the totality of the circumstances; the BIA based its
contrary finding upon numerous vague and inconsistent statements made by
Yang during her asylum interview and hearing testimony regarding, inter alia,
the whereabouts of her brother, her educational history, and the details
surrounding her alleged forced abortion, arrest, and detention. See Wang, 569
F.3d at 536-40.



                                       2
    Case: 17-60581     Document: 00514613260     Page: 3   Date Filed: 08/23/2018


                                  No. 17-60581

      The news articles cited by Yang in support of her asylum claim are not
part of the administrative record; thus, we will not consider them.           See
§ 1252(b)(4)(A); Ramchandani v. Gonzales, 434 F.3d 337, 339 n.1 (5th Cir.
2005). Given the adverse credibility determination, Yang fails to show that
the denial of her asylum claim is unsupported by substantial evidence. See
Zhang, 432 F.3d at 344. Because Yang fails to show that she is entitled to
asylum, she necessarily fails to show that she is entitled to withholding of
removal. See Efe, 293 F.3d at 906.
      We will not consider Yang’s unexhausted argument, which the BIA also
declined to consider, that she will be tortured if she is returned to China
because she broke Chinese law by leaving the country while under police
supervision and without documentation. See Roy v. Ashcroft, 389 F.3d 132,
137 (5th Cir. 2004); § 1252(d)(1). In light of the adverse credibility finding and
Yang’s inability to cite record evidence compelling the conclusion that she will
more likely than not be tortured if she is returned to China, see Ramirez-Mejia
v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015), she fails to show that the BIA’s
dismissal of her claim for CAT relief is not supported by substantial evidence.
See Zhang, 432 F.3d at 344.
      Yang’s petition for review is DENIED.




                                        3